Citation Nr: 1451700	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  12-14 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico


THE ISSUE

Entitlement to an effective date earlier than March 7, 2010 for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant (the Veteran) is represented by: The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

The Veteran had active duty service from November 2002 to September 2009.  

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2010 rating decision of the RO in Albuquerque, New Mexico.

In July 2014, the Veteran presented testimony at a Board hearing, chaired via videoconference by the undersigned Veterans Law Judge and accepted such hearing in lieu of an in-person hearing before a Member of the Board.  See 38 C.F.R. § 20.700(e) (2014).  A transcript of the hearing is associated with the claims file.

While the issue of entitlement to an earlier effective date for the grant of Special Monthly Compensation (SMC) for housebound status was listed in VA's appeals management database and on the VA Form 8, it does not appear that an appeal regarding that issue was ever actually perfected.  Notably the May 2012 statement of the case does not include that issue.  Because the notice of disagreement refers to "ALL my claims," which would include the grant of SMC, the matter was raised at the hearing and the Veteran subsequently withdrew any appeal as to that issue which may have been initiated (see Board hearing transcript and July 8, 2014 correspondence).

In adjudicating this appeal, the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the Virtual VA and VBMS systems to ensure a total review of the evidence.  


FINDINGS OF FACT

1.  In a rating decision sent to the Veteran on November 18, 2009, the RO denied service connection for PTSD on the basis that there was no diagnosis of PTSD.

2.  Evidence received within one year of the November 18, 2009 rating decision provides a diagnosis of PTSD; it is therefore new and material evidence rendering the November 2009 denial of service connection for PTSD non-final.

3.  The claim resulting in the November 2009 rating decision was filed within one year of the Veteran's service separation.  


CONCLUSION OF LAW

The criteria for an effective date of September 14, 2009 for the grant of service connection for PTSD are met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5101 (West 2002); 38 C.F.R. §§ 3.102, 3.151, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking an earlier effective date for the grant of service connection for PTSD.  He maintains that the appropriate effective date is October 1, 2009.  

The Veteran was discharged from service on September 13, 2009.  He filed a claim encompassing many issues, including service connection for PTSD, just prior to discharge, which was received at the RO on August 3, 2009.  That PTSD claim was denied in a November 2009 rating decision, mailed to the Veteran on November 18, 2009.  The basis for the denial was that, although the Veteran was a recipient of the Combat Action Ribbon awarded for his combat service in Iraq, the evidence did not substantiate a current diagnosis of PTSD.  

While the Veteran did not file a notice of disagreement with that decision, he submitted a diagnosis of PTSD by a Vet. Center counselor in March 2010, within one year of the November 2009 decision.  Indeed, the July 2010 VA examination which confirms a diagnosis of PTSD, and upon which the RO based its grant of service connection, was also received within one year of the November 2009 decision.  

The one-year period relates to the provisions of 38 C.F.R. § 3.156(b) (2014), which state that new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  Thus, if the additional evidence providing a diagnosis of PTSD is considered new and material evidence, the November 2009 decision is rendered non-final with respect to this matter, and the effective date is that which would have been assigned had the claim been granted in November 2009.  

In Buie v. Shinseki, 24 Vet. App. 242 (2010), the United States Court of Appeals for Veterans' Claims (Veterans Court) vacated and remanded an earlier effective date claim precisely because the Board did not discuss the application of § 3.156(b) in its decision, but instead focused on the question of whether statements submitted within the appeal period following a rating decision satisfied 38 C.F.R. § 20.201 (2014) and were notices of disagreement.  Essentially, the Veterans Court indicated that, because the statements were submitted within one year of the corresponding RO decision, the Board should have considered whether the statements included the submission of new and material evidence.  

Regarding applications for reopening filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

As the sole basis for the denial of the claim in November 2009 was the absence of a diagnosis of PTSD, the additional evidence received within the appeal period, which includes a diagnosis of PTSD, relates to an unestablished fact necessary to substantiate the claim.  Because evidence substantiating a diagnosis was not of record, this new evidence is neither cumulative nor redundant of evidence previously of record.  Moreover, as it is a conclusively stated medical finding based on an otherwise adequate examination, it raises a reasonable possibility of substantiating the claim.  The additional evidence is therefore by definition new and material evidence.  Accordingly, that evidence relates back to the August 3, 2009 claim rendering the November 2009 decision non-final with respect to this matter.  

The law regarding effective dates provides that the effective date of an award of disability compensation to a veteran shall be the day following the date of discharge or release if application therefor is received within one year from such date of discharge or release.  38 U.S.C.A. § 5110(b)(1).  

Here, the Veteran's application was received within one year of the date of discharge from service (September 13, 2009).  Accordingly, the appropriate effective date for the grant of service connection for PTSD is September 14, 2009.  The Board notes that this is a more favorable date than the date of October 1, 2009 requested by the Veteran.  

As the Board is granting the claim, it is substantiated and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).






CONTINUED ON NEXT PAGE-ORDER



ORDER

An effective date of September 14, 2009 for the grant of service connection for PTSD is granted.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


